Exhibit 10.1

 

Herbst Gaming, LLC

 

January 21, 2011

 

Chris Krabiel

c/o Herbst Gaming

3440 West Russell Road

Las Vegas, NV 89118

 

Dear Mr. Krabiel:

 

This letter (the “Letter Agreement”) confirms our offer of employment with
Herbst Gaming, LLC (the “Company”) under the following terms and conditions and
replaces all previous agreements and understandings, whether written or oral.

 

1.             Position and Responsibilities.

 

(a)           You will be employed by the Company in the position of Vice
President of Operations. Where required by the Company, you will also provide
services at no extra remuneration to any parent, subsidiary, affiliated or
associated companies of the Company (collectively, the “Group”). You will be
based in the Company’s corporate offices, but may be required to travel on
business from time to time, as the Company requires.

 

(b)           Your hiring and continued employment with the Company is
conditioned upon your continued compliance with all applicable federal and state
laws, rules and regulations, and your maintaining all necessary licenses,
qualifications and certificates of suitability issued by any gaming authority
with jurisdiction over your employment.

 

(c)           You shall at all times act in accordance with all staff manuals,
policies and procedures of the Company, including any amendments, alterations
and additions made from time to time thereto. To the extent any terms of this
Letter Agreement conflict with any terms of any written manuals, policies and
procedures of the Company, the terms of this Letter Agreement shall govern.

 

(d)           You will report directly to the Chief Operating Officer, but this
reporting relationship may change in accordance with the requirements of the
business of the Company.

 

3440 West Russell Road, Las Vegas, NV 89118 · 702-889-7600

www.herbstgaming.com

 

--------------------------------------------------------------------------------


 

(e)           During your employment, you shall devote your whole time and
attention to your duties and responsibilities under this Letter Agreement. You
agree not to accept any outside employment without the prior written consent of
the Company.

 

2.             Commencement and Term.

 

(a)           Your employment will commence on January 10, 2010 (the “Effective
Date”) and will terminate on the second (2 nd) anniversary thereof (the “Term”),
with the understanding that no later than sixty (60) days prior to the
expiration of the Term you and the Company will commence discussions regarding
any future role you may play with the Company.

 

(b)           Notwithstanding the foregoing, all Company employees are employed
on an “at-will” basis. This means that either you or the Company can terminate
your employment at any time and for any reason, with or without notice, subject
to the provisions of the Executive Severance Agreement described in Section 6,
if and to the extent applicable to any termination. Moreover, if you resign
during the Term, you will be required to give the Company sixty (60) days notice
in writing. The Company will have the right to discontinue your services at any
point during the notice period and to cease providing any further compensation
to you pursuant to Section 3 or any benefits pursuant to Section 4.

 

3.             Remuneration.

 

(a)   Your base salary will be two hundred fifty thousand dollars ($250,000) per
year, payable in installments on a bi-monthly basis in accordance with the
Company’s payroll practices in effect from time to time, subject to the
applicable taxes.

 

(b)   You will be eligible to receive an annual bonus, according to the
Company’s practices in effect from time to time, and subject to applicable
taxes, which will be determined based on the Company’s actual performance with
respect to specified objectives for the applicable fiscal year relative to a
budget for such fiscal year that has been approved by the Board and your
performance, with a guarantee of twenty percent (20%) of your base salary and
eligibility for an additional thirty percent (30%) of your base salary for a
maximum bonus of fifty percent (50%) of your base salary. Unless otherwise
provided in the Executive Severance Agreement, discretionary bonuses are not
earned or paid on a pro-rated basis and are subject to your continued employment
at the time of payment.

 

(c)   You will be permitted to participate in the Herbst Gaming, LLC 2011 Long
Term Incentive Plan, in accordance with the terms of the plan and an agreement
entered into in connection therewith.

 

2

--------------------------------------------------------------------------------


 

4.             Benefits.

 

(a)           You will receive paid time off each year to the same extent as
other executives of the Company, which will be accrued pro-rata on a monthly
basis and will be subject to the Company’s policies regarding paid time off.

 

(b)           Subject to you complying with and satisfying the applicable
requirements of the Company plans, you will be entitled to participate in the
Company’s standard medical, dental and life insurance plans effective the first
day of the month following the Effective Date. The details of the Company’s
benefit plans will be provided to you separately. The Company reserves the right
to change the terms of or eliminate its benefit programs at any time, without
notice.

 

5.             Representations.

 

You represent that you are free to accept employment with the Company without
any contractual restrictions, express or implied, with respect to any of your
prior employers.

 

6.             Executive Severance Agreement and Duty of Loyalty Agreement.

 

You will be eligible to receive the Severance Package described in the Executive
Severance Agreement that is attached to and made a part of this Letter Agreement
in the event that your employment is terminated without Cause (as defined
therein) prior to the end to the Term, subject to your execution of and
compliance with the Duty of Loyalty Agreement that is also attached hereto, and
subject to the other terms and conditions set forth in each agreement.

 

7.             Severability.

 

If any provision of this Letter Agreement is held by any court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Letter Agreement shall continue in full force and effect.

 

8.             Entire Agreement.

 

This Letter Agreement, together with the attachments, contains the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, between the parties relating to the
subject matter set forth herein. All agreements between the Company and any of
its affiliates, on the one hand, and you, on the other hand, have been
terminated as of the date immediately prior to the Effective Date (or such
earlier date as provided in such agreements), and have been superseded by this
Letter Agreement and any attachments hereto. No subsequent agreement or
representation, and no change, modification or extension of this Letter
Agreement shall be binding on the Company unless it is set forth in writing
signed by you and the Company.

 

3

--------------------------------------------------------------------------------


 

9.             Law and Jurisdiction.

 

(a)           Your employment with the Company and the provisions of this Letter
Agreement shall be governed by and construed in accordance with the laws of the
State of Nevada, without regard to any conflict of law provisions thereof.

 

(b)           Unless arbitration is otherwise required by any other agreement
between you and the Company, any action or proceeding arising out of or relating
to this Letter Agreement and your employment with the Company shall be submitted
to the exclusive jurisdiction of the state or federal courts located in Clark
County, Nevada. You and the Company expressly consent to the jurisdiction of,
and venue in, such courts and specifically waive any defense of inconvenient
forum. Both parties further waive the right to a trial by jury, except as such
waiver is prohibited by the laws applicable to the specific action or
proceeding.

 

[Signatures on following page.]

 

4

--------------------------------------------------------------------------------


 

Please sign, date and return the enclosed duplicate of this Letter Agreement, in
order to acknowledge your agreement to its terms and conditions.

 

 

Sincerely,

 

 

 

 

 

Herbst Gaming, LLC

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

 

 

Name:

David D. Ross

 

 

 

Title:

Chief Executive Officer

 

 

 

THE ABOVE REFLECTS MY UNDERSTANDING AND MY AGREEMENT WITH RESPECT TO MY
EMPLOYMENT BY HERBST GAMING, LLC

 

 

/s/ Chris Krabiel

 

 

Chris Krabiel

 

 

 

 

 

Dated: January 21, 2011

 

 

 

 

 

 

 

 

Attachments:

 

 

 

 

 

Executive Severance Agreement

 

 

Duty of Loyalty Agreement

 

 

 

5

--------------------------------------------------------------------------------